FOR IMMEDIATE RELEASE July28, 2009 Energizer Holdings, Inc. 533 Maryville University Dr. St. Louis, MO 63141 Company Contact Jacqueline E. Burwitz Vice President, Investor Relations 314-985-2169 ENERGIZER HOLDINGS, INC. ANNOUNCESTHIRD QUARTER RESULTS St. Louis, Missouri, July 28, 2009 – Energizer Holdings, Inc., [NYSE: ENR], today announced results of its third quarter ended June 30, 2009.Net earnings for the quarter were $72.7 million, or $1.13 per diluted share, versus net earnings of $66.7 million, or $1.13 per diluted share in the third fiscal quarter of 2008.While net earnings were higher in the fiscal 2009 third quarter, the recently completed equity offering resulted in higher shares outstanding, or a $0.10 reduction in diluted earnings per share.The current quarter includes a favorable adjustment of $0.7 million, net of tax, or $0.01 per diluted share, resulting from a change in the policy by which the company’s colleagues earn and vest in the company’s paid time off (PTO) benefit.Last year’s third quarter included an after-tax expense of $1.9 million, or $0.03 per diluted share, related to Playtex integration costs and a $4.0 million expense for income taxes, or $0.07 per diluted share, to adjust prior year tax accruals. “Net earnings for the quarter and year-to-date continue to hold up despite volume shortfalls in batteries, currency headwinds across all businesses and an overall globally weak consumer environment,” said Ward Klein, Chief Executive Officer.“This positive financial performance is due in part to our continued focus on innovation, strong overhead and spending cost reductions, and on-going deleveraging of our balance sheet.In the near-term, we expect a difficult fourth quarter comparison due to hurricane-related and early holiday season shipments last year.In addition, our brand investment spending will be at levels similar to the June quarter.Longer-term, we need to insure our cost structure remains aligned to the difficult consumer and macro-economic environment that prevails, while maintaining our investment in existing brands and new products.” For the current quarter, total net sales decreased $69.2 million, or 6%, to $997.5 million.On a constant currency basis, sales decreased $5 million, or less than 1%.Net sales in the Household Products division decreased $69.1 million, down 13%, or $33 million, down 6% on a constant currency basis.Net sales in the Personal Care business were essentially flat but increased $28 million, or 5%, on a constant currency basis.Gross margin decreased 180 basis points due to the unfavorable impact of currencies.Excluding currencies, gross margin was 47.9%, up 20 basis points versus the prior year.Segment profit decreased $10.1 million, or 6%, to $162.6 million.Excluding the unfavorable impact of currencies of approximately $31 million, segment profit increased approximately $21 million due primarily to lower advertising and promotional spending and marketing and selling expenses.General corporate and other expenses decreased $2.1 million,while interest expense and other net financing costs declined $9.3 million and $7.1 million, respectively. On
